DETAILED ACTION
1. 	This is in response to RCE filed on May 20, 2022. Claims 4 and 8 are canceled and as a result of examiner’s amendment, claims 5-6 and 9-10 are also canceled. Thus claims 1-3, 7 and 11 are pending and claims 1, 3, 7 and 11 are independent. Each independent claim is amended. 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/20/2022 has been entered.
4.	On April 29, 2022 applicant's representative attorney Scott Tulino, Reg. No. 48,317 and examiner conducted applicant-initiated telephone interview. Furthermore, on June 6, 2022, applicant's representative attorney Scott Tulino, Reg. No. 48,317 and examiner conducted a follow up, subsequent examiner--initiated telephone interview. The summary of the interview is attached. 

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney, attorney Scott Tulino, Reg. No. 48,317 on June 6, 2022.

	The application has been amended as follows:
In the claims:


1. (Currently Amended) An encryption and decryption system, comprising: 
a first electronic device comprising: 
a first memory device configured to store plaintext data and a key; and 
a first encryption device configured to generate first pseudo data and generate at least one first pseudo key; and
a second electronic device 
a second memory device; and 
a first decryption device configured to generate second pseudo data and at least one second pseudo key, 
wherein the first encryption device generates a first input data according to the plaintext data and the first pseudo data, 
wherein the first encryption device generates a first input key according to the key and the at least one first pseudo key, 
wherein according to the first input data and the first input key, the first encryption device encrypts the plaintext data by the key to generate a ciphertext data and encrypts the first pseudo data by the at least one first pseudo key, 
wherein the first encryption device outputs the ciphertext data to the second electronic device,
 wherein the first decryption device generates a second input data according to the ciphertext data and the second pseudo data, 
wherein the first decryption device generates a second input key according to the key and the at least one second pseudo key, 
wherein according to the second input data and the second input key, the first decryption device decrypts the ciphertext data by the key to generate the plaintext data and decrypts the second pseudo data by the at least one second pseudo key, and wherein the first decryption device outputs the plaintext data to the second memory device.



3. (Currently Amended) An encryption device, comprising: 
a random data generator configured to generate pseudo data;
 a random key generator configured to generate at least one pseudo key; 
and an encryption circuit coupled to the random data generator 
a data mixer circuit coupled to the random data generator and the encryption circuit, and configured to mix plaintext data and the pseudo data to generate input data; and 
a key mixer circuit coupled to the random key generator and the encryption circuit, and configured to mix a key and the at least one pseudo key to generate an input key, 
wherein according to the input data and the input key, the 
wherein the  wherein the data mixer circuit transmits the input data, and first sequence information of the plaintext data and the pseudo data arranged in the input data, to the encryption circuit, and the key mixer circuit transmits the input key, and second sequence information of the key and the pseudo key arranged in the input key, to the encryption circuit and wherein the encryption circuit encrypts the plaintext data and the pseudo data according to the input data, the first sequence information of the plaintext data, the input key, and the second sequence information of the key.


5-6. (Canceled)



7. (Currently Amended) A decryption device, comprising: 
a random data generator configured to generate pseudo data; 
a random key generator configured to generate at least one pseudo key; and a decryption circuit ; 
a data mixer circuit coupled to the random data generator and the decryption circuit, and configured to mix 
a key mixer circuit coupled to the random key generator and the decryption circuit, and configured to mix a key and the at least one pseudo key, to generate an input key, 
wherein according to the input data and the input key, the decryption circuit decrypts the ciphertext data by the key to generate ; wherein the data mixer circuit transmits the input data and first sequence information of the ciphertext data and the pseudo data arranged in the input data, to the decryption circuit, and the key mixer circuit transmits the input key and second sequence information of the key and the pseudo key arranged in the input key, to the decryption circuit and ;wherein the decryption circuit decrypts the ciphertext data and the pseudo data according to the input data, the first sequence information of the ciphertext, the input key, and the second sequence information of the key.


9-10. (Canceled)

Allowable Subject Matter
6.	Claims 1-3, 7 and 11 are allowed. 
7.	The following is an examiner’s statements of reasons for allowance:
8. 	 The following references/prior arts disclose the subject matter/claim limitations recited in independent claims 1, 3, 7 and 11 before the current amendment is made/filed.

Regarding independent claims 1 and 7: 
i. 	Lin teaches an encryption and decryption system (see Figure 1, element 18 of Lin), comprising:
(1)	a first electronic device comprising: a first memory device configured to store plaintext data (see paragraph [0007] of Lin); and a first encryption device configured to generate first pseudo data, generate at least one first pseudo key, and encrypt the plaintext data by a key and encrypt the first pseudo data by the first pseudo key, and output ciphertext data generated by encrypting the plaintext data by the key (see paragraphs [0007, 0013] of Lin; see also the combination of teaching between Lin and Au for pseudo data and pseudo key); and
(2)	a second electronic device configured to receive the ciphertext data from the first electronic device, and the second electronic device comprising (see paragraph [0007] of Lin):
(3)	a first decryption device configured to generate second pseudo data and at least one second pseudo key, and decrypt the ciphertext data by the key and decrypt the second pseudo data by the at least one second pseudo key, and output the plaintext data generated by decrypting the ciphertext data by the key (see paragraphs [0007, 0013] of Lin; see also the combination of teaching between Lin and Au for pseudo data and pseudo key).
ii.	Although Lin teaches the claimed subject matter, Lin is silent on the capability of disclosing (1) pseudo data and pseudo key.  On the other hand, Au teaches pseudo data and pseudo key (see abstract and in column 2, line 38 through column 3, line 9 of Au).


Regarding independent claim 3:
 i.  Lin teaches an encryption device (see Figure 1, element 18 of Lin), comprising:
(1)	a random data generator configured to generate pseudo data (see the combination of teaching between Lin and Au); 
(2)	a random key generator configured to generate at least one pseudo key (see also the combination of teaching between Lin and Au); and
(3)	an encryption circuit coupled to the random data generator and the random key generator, and configured to encrypt the plaintext data by the key and encrypt the pseudo data by the pseudo key, and output the ciphertext data generated by encrypting the plaintext data by the key (see paragraphs [0007, 0013] of Lin; see also the combination of teaching between Lin and Au for pseudo data and pseudo key).
ii.	Although Lin teaches the claimed subject matter, Lin is silent on the capability of disclosing (1) random data generator and (2) pseudo data and pseudo key.  On the other hand, Au teaches (1) random data generator (see column 3, line 38-57 of Au), and (2) pseudo data and pseudo key (see abstract and in column 2, line 38 through column 3, line 9 of Au).




Regarding independent claim 7: 
i. Lin teaches an decryption device (see Figure 1, element 18 of Lin), comprising:
(1)	a random data generator configured to generatepseudo data (see the combination of teaching between Lin and Au); 
(2)	a random key generator configured to generate at least one pseudo key (see also the combination of teaching between Lin and Au); and
(3)	a decryption circuit configured to decrypt ciphertext data by a key, and decrypt the pseudo data by the at least one pseudo key, and output plaintext data generated by decrypting the ciphertext data by the key (see paragraphs [0007, 0013] of Lin; see also the combination of teaching between Lin and Au for pseudo data and pseudo key).
ii.	Although Lin teaches the claimed subject matter, Lin is silent on the capability of disclosing (1) random data generator and (2) pseudo data and pseudo key.  On the other hand, Au teaches (1) random data generator (see column 3, line 38-57 of Au), and (2) pseudo data and pseudo key (see abstract and in column 2, line 38 through column 3, line 9 of Au).

Furthermore, the following newly founded prior art discloses the general subject matter recited in these independent claims 1, 5, 7 and 11.

A. 	NPL WIPO(PCT) WO1995015633A1 to Raike discloses: Encryption that involves generating a random initialisation key (R) which is used to (1) exponentiate the message receiver's public key (E) to produce initial values (K) for a pseudorandom binary mixture generator, and to (2) compute an open key (Q) by exponentiating an initial known generator state (a0). A ciphertext (C) is produced from plaintext (P) by clocking the mixture generator from the initial value (K) and combining the output keystream with the plaintext (P). The open key (Q) is attached to the ciphertext prior to transmission. Decryption involves extracting the open key (Q) and exponentiating this by the message receiver's private key (D) to compute (K) which is then used to set the initial value of a mixture generator. The mixture generator is clocked and its output keystream combined with the ciphertext (C) to produce plaintext (P) [The English Machine Translation of this publication is attached]

B.	US Publication No. 2018/054301 A1 to EI-Sayed discloses a method for encrypting data. The method includes generating a sequence of states of a pseudo-random number generator (PRNG), generating a key stream including a sequence of key sections based on the sequence of states, and encrypting or decrypting data with the key stream. An initial state of the PRNG is generated based on a seed and a key, and each of other states in the sequence of states of the PRNG is generated based on a previous state of the PRNG and the key. The method eliminates the vulnerability to known-plaintext attack, and improves the security of communications between computer systems. Also, the method showed a performance improvement when compared to the Advanced Encryption Standard (AES) in cipher block chaining (CBC) mode. Moreover, the size of the encrypted data is almost the same as that of the original data.	

C.	US Patent No. 7177424B1 to Furuya discloses an encryption system comprises a pseudo-random number generator (KS) for generating a long pseudo-random sequence (S) from a shorter encryption key (K) and, if necessary, a nonce value (N), and a mixing function (MX) for combining the sequence with a plaintext message (P) on a block-by-block basis, where successive blocks (S(i)) of 128 bits of the sequence are combined with successive 64-bit blocks of plaintext (P(i)) to produce successive 64-bit blocks of ciphertext. The blockwise use of a long pseudo-random sequence preserves the advantages of a block cipher in terms of data confidentiality and data integrity, as well as benefiting from the speed advantages of a stream cipher.

D.	US Patent No. 10187200 B1 to Firestone discloses a computerized method that encrypts each of a plurality of segments of a binary value using a selected block cipher of a plurality of block ciphers and a unique symmetric key of a first plurality of unique, symmetric keys to produce a first ciphertext. The method further encrypts each of a plurality of segments of the first ciphertext using a selected block cipher of the plurality of block ciphers and a unique symmetric key of a second plurality of unique, symmetric keys to produce a second ciphertext. The selected block cipher used to encrypt a first segment of the binary value to produce a first segment of the plurality of segments of the first ciphertext is different than the selected block cipher used to encrypt the first segment of the ciphertext to produce a first encrypted segment of the second ciphertext.


E. See the other cited prior arts.


However, the above prior arts of record including the rest of the prior arts cited in the previous office action either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the functional limitation recited in the amended independent claims 1, 3, 7 and 11. For this reason, the specific claim limitations recited in independent claims 1, 3, 7 and 11 taken as whole are found to be allowable.

9.	 The dependent claim 2 which is dependent on the above independent claims 1 being further limiting to the independent claims, definite and enabled by the specification are also allowed.

10.	Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 

Conclusion

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMSON B LEMMA whose telephone number is 571-272-3806.  The examiner can normally be reached on M-F 8am-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaw Yin Chen can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMSON B LEMMA/Primary Examiner, Art Unit 2498